Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monica C. Thomas appeals the district court’s order granting summary judgment to SunTrust Mortgage, Inc. on her employment discrimination and intentional infliction of emotional distress claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. SunTrust Mortg., Inc., No. 1:13-cv-00428-CMH-TR J, 2014 WL 198714 (E.D.Va. Jan. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.